Name: 80/1183/EEC: Council Decision of 4 December 1980 concerning the conclusion of the Community-COST Concertation Agreement on a concerted action project on the effects of thermal processing and distribution on the quality and nutritive value of food (COST project 91)
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-12-23

 Avis juridique important|31980D118380/1183/EEC: Council Decision of 4 December 1980 concerning the conclusion of the Community-COST Concertation Agreement on a concerted action project on the effects of thermal processing and distribution on the quality and nutritive value of food (COST project 91) Official Journal L 350 , 23/12/1980 P. 0054 Greek special edition: Chapter 15 Volume 2 P. 0003 ++++COUNCIL DECISION OF 4 DECEMBER 1980 CONCERNING THE CONCLUSION OF THE COMMUNITY - COST CONCERTATION AGREEMENT ON A CONCERTED ACTION PROJECT ON THE EFFECTS OF THERMAL PROCESSING AND DISTRIBUTION ON THE QUALITY AND NUTRITIVE VALUE OF FOOD ( COST PROJECT 91 ) ( 80/1183/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 79/878/EEC OF 22 OCTOBER 1979 ADOPTING A EUROPEAN ECONOMIC COMMUNITY CONCERTED RESEARCH PROJECT ON THE EFFECTS OF THERMAL PROCESSING AND DISTRIBUTION ON THE QUALITY AND NUTRITIVE VALUE OF FOOD ( 1 ) , AND IN PARTICULAR ARTICLE 6 ( 1 ) THEREOF , HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , WHEREAS , PURSUANT TO ARTICLE 6 ( 2 ) OF DECISION 79/878/EEC , THE COMMISSION HAS NEGOTIATED AN AGREEMENT WITH CERTAIN NON-MEMBER STATES INVOLVED IN EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) WITH A VIEW TO ENSURING THAT THE COMMUNITY PROJECT AND THE CORRESPONDING PROGRAMMES OF SUCH STATES ARE HARMONIZED ; WHEREAS , THEREFORE , THIS AGREEMENT SHOULD BE APPROVED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COMMUNITY - COST CONCERTATION AGREEMENT ON A CONCERTED ACTION PROJECT ON THE EFFECTS OF THERMAL PROCESSING AND DISTRIBUTION ON THE QUALITY AND NUTRITIVE VALUE OF FOOD ( COST PROJECT 91 ) IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 4 DECEMBER 1980 . FOR THE COUNCIL THE PRESIDENT J . BARTHEL ( 1 ) OJ NO L 270 , 27 . 10 . 1979 , P . 53 .